EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Rosenholm on July 20, 2022.
The application has been amended as follows: 
In the specification, please replace paragraph [008] with the following amended paragraph:
[008] Preferably, the backing is a composite of polypropylene and a polyolefin material which is sold under the trade name Plexar (Plexar is an anhydride modified PP and is an extrudable tie-layer resin, and is suitable for use in carrying out aspects of the invention) by Equistar Chemicals of Houston, Texas, USA. It is believed that the Plexar polypropylene mixture, which may be 50% Plexar and polypropylene each by weight, is extruded to make the backing. The mixture may be of other percentages of such materials, if desired. It is believed that the reactive bond is a cross-link polymer bond which provides a strong bond. The ultrasonic welding of the backing to the region of the pre-heated, melted and at least partially solidified yarn is achievable using the long-established process of making pile weather stripping using ultrasonic welding of like yarn and backing material on a traveling band or mandrel, as per the above-identified Horton and Johnson patents. This cross-link bond or weld is capable of withstanding forces, for example in the neighborhood of 40psi which may occur in the operation of fenestration products equipped with the weather stripping. If desired, one or more fins may be part of the weather stripping as in the above-referenced Johnson patents, each of the one or more fins may be made of a polypropylene film or layer, which is heat-bonded to a non-woven nylon layer or flocking, which is deposited on and bonded to the film.
In the claims: 
Claim 3.  (Currently Amended) The article of claim 1, wherein said third polymer material is a tie-layer resin.
Claim 11.  (Currently Amended) The method of claim 9, wherein said third polymer material is a tie-layer resin.
Cancel withdrawn claims 17-20.










DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s Amendment After Final filed on June 23, 2022, has been entered. Claims 1, 3, 7, 9, 11, and 15 have been amended as requested.  The pending claims are 1-20, with claims 17-20 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in section 7 and 9 of the last Office action (Final Rejection mailed March 23, 2022).  


Terminal Disclaimer
The terminal disclaimer filed on June 23, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,731,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded and is sufficient to overcome the double patenting rejection set forth in section 5 of the last Office action. 

Allowable Subject Matter
Claims 1-16 contain allowable subject matter.  Specifically, the Declaration under 37 CFR 1.132 by D. Loughney filed on August 2, 2019 in parent application 13/883,384 filed May 3, 2013, now US 10,731,278, established the process steps of pre-heating, pre-melting, and cooling, prior to ultrasonic welding materially affect the claimed final product. (See section 4 of the Non-Final Rejection mailed August 16, 2019 in parent application 13/883,384.) Additionally, the prior art fails to teach or suggest a pile article or a method of making said pile article comprising said process steps. (See section 5 of the Notice of Allowance mailed April 7, 2020, in parent application 13/883,384.)
The above Examiner’s Amendment is to overcome issues under 35 USC 112 for claims 3 and 11 and to provide proper antecedent basis for the claim language in the specification.  (See the attached Interview Summary.)  Additionally, said Examiner’s Amendment cancels withdrawn claims 17-20, non-elected without traverse on September 10, 2021 (section 6 of the Non-Final Rejection mailed September 15, 2021).  Therefore, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 21, 2022